Citation Nr: 0815409	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial disability rating greater than 
10 percent for bilateral pes planus with bilateral Achilles 
tendonitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to March 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified during a hearing before the 
undersigned in March 2008.  A transcript of the proceeding is 
of record.  This case has been advanced on the Board's docket 
due to the veteran's advanced age.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of the veteran's claims that his 
service-connected foot disorder is worse than that 
represented by a 10 percent rating, and that he currently has 
a back disability that was caused by a fall during active 
duty.  For reasons explained below, the Board finds that 
additional development is warranted with respect to the 
claims on appeal.

Regarding the claim for service connection for a low back 
disability, the appellant alleges that he injured his back 
during service after he fell down a flight of stairs while he 
was on board the U.S.S. Essex.  He described an incident in 
which he was carrying cartons up the steps, when he lost his 
balance and fell down the steel steps, hurting his left arm 
and slamming his back into an aluminum locker.  He stated 
that he was checked for broken bones at the time, and was 
given a lace up back support to wear.  He also noted that 
when he was treated, it was discovered that his right leg was 
a bit shorter than his left leg - he was fitted with special 
shoes, and placed on light duty for a few weeks.  He 
testified that he has had low back problems ever since 
service, and he attributed his current low back problems to 
the in-service injury.  In March 2008, he submitted a one-
line statement from his treating physician, G. L. S., M.D., 
stating that the appellant's low back condition "which 
occurred during his active duty period is more than likely a 
major contributing factor to his current diagnosis of 
lumbargo."  

The Board notes that the appellant's available service 
medical records confirm that he was stationed on board the 
U.S.S. Essex, but they do not document an in-service fall or 
an injury to the low back.  In a February 2007 letter, VA 
notified the veteran that his service medical records were 
misplaced, and had to be reconstructed.  The record does 
contain two envelopes of records, although it is not clear 
whether this represents a full reconstruction.  The Board 
notes that there is a heightened duty to assist when service 
medical records are lost or destroyed.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Post-service records include a 
February 1972 private radiology report reflecting that 
"thoracic [and] lumbar spine were normal with exception for 
a transitional vertebrae."  A September 19, 1975, discharge 
summary from the same medical facility shows the appellant's 
complaints of low back pain after trying to lift a heavy 
machine.   He was treated and diagnosed with an acute 
lumbosacral strain.  

In a disability compensation (service connection) claim, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In the present case, the record includes competent medical 
evidence of a current back disability, and credible testimony 
pertaining to an in-service back injury, as well as 
continuity of those low back symptoms since service.  The 
medical statement from G. L. S., M.D. provides an 
"indication" that the current disability is associated with 
service, although the doctor did not provide an explanation 
of the basis for such a conclusory statement.  In short, the 
Board finds that a VA examination is needed in order to make 
a decision on the claim.  See McLendon, supra.

With respect to the claim for a higher initial rating for 
service-connected bilateral pes planus with bilateral 
Achilles tendonitis, during the hearing in March 2008, the 
appellant reported that he was afforded a VA examination in 
January 2008 for his service-connected bilateral foot 
disorder.  The claims file contains VA treatment records 
dated through March 2007, but the January 2008 VA examination 
report is not associated with the claims file.  Following the 
Board hearing, the veteran submitted a written statement 
indicating that he attempted to obtain a copy of the VA 
examination, but that he was unsuccessful.  He specifically 
requested VA's assistance in obtaining a copy of the January 
2008 examination report.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any VA treatment 
records for the veteran's feet and back 
dated from March 2007 to the present, 
specifically including a copy of the 
January 2008 VA examination.  Associate 
any such record with the claims file.  If 
any records are unavailable or do not 
appear to exist, please document the file 
to that effect.  

2.  After the above development is 
complete, schedule the veteran for an 
appropriate VA orthopedic examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
describe the veteran's current back 
disabilities, and offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that any current 
back disability is causally related to a 
claimed fall down steps during active 
military service, in approximately the 
early 1950's.  In offering an opinion as 
to the etiology of any low back 
disability, the examiner should comment 
upon the post-service low back pathology, 
to include the September 1975 treatment 
for an acute lumbosacral strain.  The 
examiner should be requested to provide a 
complete explanation for any opinion 
offered.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



